Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered September 5, 2000, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Knipel, J.), of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court correctly concluded that the right to counsel had not indelibly attached at the time the defendant made the inculpatory statements and videotape in question (see, People v Lennon, 243 AD2d 495). The defendant made the inculpatory statements only after he had declined to accept the attorney allegedly provided by his mother and after he knowingly, intelligently, and voluntarily waived his Miranda rights (see, Miranda v Arizona, 384 US 436; People v Martino, 259 AD2d 561; People v Lennon, supra; see also, People v Baptiste, 276 AD2d 494). Ritter, J.P., Smith, Krausman and Townes, JJ., concur.